Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.


                           District of Columbia
                            Court of Appeals
No. 19-BG-277
IN RE MELINDA MALDONADO
                                                            2019 DDN 63
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 483919

BEFORE: Fisher, Thompson, and Easterly, Associate Judges.

                                    ORDER
                               (FILED- June 6, 2019)

       On consideration of the opinion and certified order of the state of Maryland
wherein the Court of Appeals of Maryland held that respondent should be disbarred,
in part, for her extended unauthorized practice of law, resulting in respondent, as a
non-admitted attorney in Maryland, being “excluded from exercising the privilege
of practicing law” in that state, see Attorney Grievance Commission of Maryland v.
Maldonado, 203 A.3d 841 (Md. 2019); this court’s April 9, 2019, order suspending
respondent pending resolution of this matter and directing her to show cause why
she should not be disbarred in this jurisdiction as reciprocal discipline; respondent’s
response and two additional lodged responses and exhibits; the statement of
Disciplinary Counsel regarding reciprocal discipline, and the reply thereto;
respondent’s motions to supplement the record with her previously filed additional
documents and for oral argument and the opposition thereto, and it appearing that
respondent filed the required D.C. Bar R. XI, §14(g) affidavit on May 14, 2019, it is

      ORDERED sua sponte that respondent’s lodged supplemental responses to
the court’s order are filed. It is
      FURTHER ORDERED that respondent’s motions to supplement the record
and for oral argument are denied and all documents that are not part of the record on
appeal, including Exhibit I (Part I and II), are hereby struck. It is

        FURTHER ORDERED that Melinda Maldonado is hereby disbarred from the
practice of law in the District of Columbia, nunc pro tunc to May 14, 2019. See,
e.g., In re Shephard, 128 A.3d 633 (D.C. 2015); In re Barneys, 861 A.2d 1270, 1273
(D.C. 2004) (supporting the imposition of disbarment as reciprocal discipline where
the state of Maryland found that the actions of a non-barred attorney in that state
justified disbarment and excluded the attorney from exercising the privilege of
practicing law in that state). To the extent respondent attempts to challenge the
imposition of reciprocal discipline by requesting de novo review by this court of the
underlying factual findings and discipline imposed by the State of Maryland, such a
challenge is improper in reciprocal disciplinary proceedings. Further, as we do not
review the evidence de novo or accept additional information in reciprocal
disciplinary cases, we decline to review evidence or exhibits that respondent has
annotated and submitted. See In re Zdravkovich, 831 A.2d 964, 969 (D.C. 2003)
(“Put simply, reciprocal discipline proceedings are not a forum to reargue the foreign
discipline.”). Therefore, because respondent failed to rebut the presumption that
reciprocal discipline should be imposed, we impose reciprocal discipline. See In re
Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies unless one of the
exceptions is established).



                                  PER CURIAM